Citation Nr: 0505861	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  02-05 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1997 to June 2001.  

This appeal arises from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  

The veteran through his representative withdrew his claims 
for initial compensation ratings for migraines and a seizure 
disorder in June 2002.  38 C.F.R. § 20.204 (2004).  For that 
reason the only issue currently in appellate status is the 
evaluation of the veteran's service-connected left knee 
disorder.  


FINDINGS OF FACT

The veteran sustained a large irreparable radial flap tear of 
the lateral meniscus of the left knee in service, which 
produces flare-ups of pain and stiffness with instability and 
locking.  


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent, but no 
more, for a left knee disorder have been met.  38 U.S.C.A. 
§ 1110 (West 2004); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 212 (2004)(Pelegrini 
II) the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") interpreted the law as requiring 
that the notice requirements of the VCAA mandated the 
claimant be informed of the provisions of the VCAA prior to 
the initial decision of the RO.  In this instance the veteran 
was not informed of the provisions of the VCAA prior to the 
rating decision in August 2001.  In December 2003 the Board 
remanded and ordered the RO to properly inform the veteran.  
The veteran was sent a letter in April 2004 which notified 
him of the provisions of the VCAA.  The RO issued the veteran 
a supplemental statement of the case in December 2004.  Any 
defect in notifying the veteran has been cured.  

The RO obtained the veteran's service medical records and he 
was afforded a VA fee-basis examination.  The veteran has not 
identified any additional relevant evidence.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

Other impairment of the knee with recurrent subluxation or 
lateral instability that is severe is rated as 30 percent 
disabling.  With moderate impairment a 20 percent rating is 
assigned.  A 10 percent rating is assigned with slight 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  

Factual Background.  In October 1998 the veteran sustained an 
injury to the left knee.  A diagnostic arthroscopy in 
February 1999 revealed a large irreparable radial flap tear 
of the lateral meniscus of the left knee.  There was also 
anterior cruciate ligament laxity with an intact posterior 
femoral origin and anterior tibial attachment with ligament 
incontinuity.  The veteran was referred for physical therapy.  

A VA Fee Basis examination in June 2001 revealed the knee 
continued to cause problems.  Approximately every few months 
the veteran had flare-ups when he developed pain and 
stiffness of the knee.  He also reported swelling, 
instability and locking.  The flare-ups sometimes occurred 
with "over-use" and when he went beyond his normal daily 
activities.  He took Naprosyn to relieve the pain.  
Examination revealed no visible erythema or swelling.  On 
palpation the knee was tender in the lateral joint line.  He 
was able to flex from 0 to 140 degrees.  There was laxity to 
valgus stress.  There was a negative McMurray's test and 
Drawer sign.  The locking and intermittent stiffness of the 
knee was consistent with the prior diagnosis.  X-rays of the 
left knee revealed normal joint space with no evidence of 
arthritis.  The diagnosis was chronic left knee ligamentous 
instability.  The VA examiner commented that the veteran had 
a prior history of having a meniscal repair and lateral-
collateral ligament repair.  After surgery he continued to 
have laxity and had recurrent flare-ups where he experienced 
inflammation of the knee, which resulted in reduced mobility 
and required Naprosyn and time to resolve.  He experienced 
locking, which might indicate recurrence of his initial 
meniscal injury secondary to the ligamentous laxity.  It was 
a chronic problem and might require further surgery.  

Analysis.  In considering whether staged ratings should be 
applied the Board has noted the veteran was separated from 
the service in June 2001.  The evidence does not indicate any 
change in the level of disability of the left knee during the 
rating period.  For that reason a staged rating will not be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran is seeking a higher rating than 10 percent for 
his left knee disorder.  The veteran's left knee disorder 
produces laxity and instability, but there is no evidence of 
arthritis.  Based on those findings the Board has determined 
the appropriate criteria for rating the veteran's left 
disorder disability is found at 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2004).  

A 20 percent rating requires moderate recurrent subluxation 
or lateral instability.  The veteran has reported having 
episodes of locking and laxity which then cause inflammation 
and pain in the left knee.  The medical records reveal 
pathology which is consistent with those symptoms.  The large 
radial flap tear of the lateral meniscus of the left knee was 
found to be irreparable.  The symptoms of locking, laxity, 
stiffness, instability are compatible with moderate 
impairment of the knee.  

The Board considered whether the veteran's left knee symptoms 
represent severe impairment.  The flare-ups occur only every 
few months.  They last two to three days.  They are relieved 
with Naprosyn.  The veteran described the affect on his daily 
functioning as mild.  The Board has concluded the veteran's 
left knee disorder is moderately, but not severely disabling.  
A 20 percent rating, but no more, is warranted for disability 
of the service connected left knee.  




ORDER

A 20 percent rating for a left knee disorder is granted, 
subject to regulations governing the award of monetary 
benefits.  


	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


